DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant's election with traverse of Group I, claims 1-10 in the reply filed on June 30, 2022 is acknowledged.  The traversal is on the ground(s) that:
1) for the restriction between Group I and Group II (intermediate-final product): 
the indication of distinctiveness A)-B) for related product inventions are not adequately demonstrated;
2) for the restriction between Group I and Group III (product and process of use), Office provides neither an example of materially different process, nor an example of the process of materially different product;
3) for the restriction between Group II and Group III (process of making and product made), Office has not shown the requirements for the restriction;
4) there is no serious burden on the Office.

3.  This is not found persuasive because:
1) for the restriction between Group I and Group II (intermediate-final product):
For the restriction based on intermediate-final product, MPEP 806.05(j) states:
As an example, an intermediate product and a final product can be shown to be distinct inventions if the intermediate and final products are mutually exclusive inventions (not overlapping in scope) that are not obvious variants, and the intermediate product as claimed is useful to make something other than the final product as claimed. Typically, the intermediate loses its identity in the final product. 
Since intermediate product loses its identity in the final product, said products appear to be patentably distinct and not obvious variants of each other. Further, the intermediate is useful to make other final products, such as gaskets or sealants, as stated in the restriction requirement.
2) For the restriction between Group I and Group III (product and process of use),
It is noted that both an example of materially different process and an example of the process of materially different product were presented in paragraph 4 of the restriction requirement.

3) For the restriction between Group II and Group III (process of making and product made), it is noted that for making the molded article, stretching and pore-forming steps are not required, and thereby extrusion molded article can be produced by just extrusion as molding step, without stretching or pore-forming.

4) As stated in the restriction requirement, the inventions of Groups I-III require different areas of search, and therefore would impose a serious burden on the Office.

The requirement is still deemed proper and is therefore made FINAL.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 30, 2022.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-9 are rejected under 35 U.S.C. 103 as obvious over Durali et al (US 2009/0221776).

5. Durali et al discloses a fluoropolymer resin comprising a mixture of a non-fluorinated surfactant and fluoropolymer solids ([0053]), produced by a process comprising:
1) forming an aqueous emulsion of an initiator, at least one non-fluorinated surfactant and at least one fluoromonomer, and
2) initiating polymerization of said fluoromonomer ([0017]-[0018]),
wherein the  fluoromonomer comprises tetrafluoroethylene ([0031]);
the non-fluorinated surfactant is polyacrylic acid used in amount of 0.001-0.5%wt (10-5000 ppm) based on the fluoromonomer (Abstract, [0023]-[0025]; as to instant claims 
7-9).
The use of the non-fluorinated surfactant eliminated the use of fluorinated surfactant ([0015]). Thus, the fluoropolymer resin appears to be produced in the presence on non-fluorinated surfactants only (as to instant claims 4, 5).

6. Based, on the teachings of Durali et al that the fluoromonomer comprises tetrafluoroethylene and the non-fluorinated surfactant comprises polyacrylic acid, it would have been obvious to a one of ordinary skill in the art to choose and use the tetrafluoroethylene as the fluoromonomer and the polyacrylic acid as the non-fluorinated surfactant used to form the composition of Durali et al as well since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

7. Thus, the fluoropolymer resin including polytetrafluoroethylene of Durali et al is produced by polymerization in the presence of 10-5000 ppm of a polyacrylic acid as a surfactant (as to instant claim 6), with no fluorosurfactant added (as to instant claims 4-5), and the final product is in the form of a mixture comprising the polytetrafluoroethylene solid and said polyacrylic acid surfactant, i.e. appears to be a mixture of polytetrafluoroethylene (PTFE) and the polyacrylic acid.  Since the polyacrylic acid surfactant was used in the reaction in amount of 10-5000 ppm, therefore, the final product will intrinsically and necessarily comprise or would be reasonably expected to comprise PTFE modified with 10-5000 ppm of said polyacrylic acid (as to instant claim 3).
Further, though Durali et al does not recite the endothermic amount ratio R determined according to method cited in claim 1, since the PTFE produced in the presence of, and thus modified with, 10-5000 ppm of polyacrylic acid of Durali et al is the essentially or substantially the same modified PTFE as claimed in instant invention, and is produced by substantially the same process as that claimed in instant invention, therefore, the PTFE modified with polyacrylic acid of Durali et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention, including the endothermic amount ratio R, as well (as to instant claims 1 and 2). The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed compositions , if not taught, may be very well met by the compositions of Durali et al, since the compositions of Durali et al  are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when  the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

8. All ranges in the modified PTFE of Durali et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

9. Claims 1-10 are rejected under 35 U.S.C. 103 as obvious over Durali et al (US 2009/0221776) in view of Harada et al (US 5,234,751).

10. The discussion with respect to Durali et al (US 2009/0221776) set forth in paragraphs 4-8 above is incorporated here by reference.

11. Though Durali et al does not recite the produced PTFE being used for paste extrusion,
Harada et al discloses the use of PTFE in paste extrusion and further stretching steps to produce porous molded articles of various shapes (col. 4, lines 16-20; col. 3, lines 35-48).

12. Since PTFE is taught in the art as being used to form molded articles by paste extrusion, as shown by Harada et al, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Durali et al  and Harada et al, and to use, or obvious to try to use the PTFE produced by the process of Durali et al  in paste extrusion, so to form variety of molded articles as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Obviousness Double Patenting Rejection I
13.     Claims 1-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of a copending application 16/819,749 (published US 2020/0216583). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

14. The application 16/819,749 claims a modified polytetrafluoroethylene comprising a polymer having units based on tetrafluoroethylene, and a polymer having units based on a monomer represented by the formula (1), wherein 5the content of the units based on a monomer represented by the formula (1) is from 10 to 500 mass ppm, to all units in the modified polytetrafluoroethylene, 


    PNG
    media_image1.png
    20
    307
    media_image1.png
    Greyscale
 wherein R1 represents a hydrogen atom or an alkyl group, L represents a single bond, 10-CO-O-*, -O-CO-* or -0-, * represents a bonding position to R2, and R2 represents a hydrogen atom, an alkyl group or a nitrile group.  
15.  The 15monomer represented by the formula (1) is a monomer selected from the group consisting of a monomer represented by the formula (1-1), a monomer represented by the formula (1- 2), a monomer represented the formula (1-3), and a monomer represented by the formula (1-4), 
    PNG
    media_image2.png
    131
    457
    media_image2.png
    Greyscale
wherein R1 represents a hydrogen atom or an alkyl group, R3 represents a hydrogen 25atom or an alkyl group, R4 represents an alkyl group, R5 represents an alkyl group, and R6 represents a nitrile group (as to instant claims 7-9).  
16.  The modified polytetrafluoroethylene is for paste28 extrusion molding (as to instant claim 10).
17.  Since the modified polytetrafluoroethylene of application 16/819,749 is essentially or substantially the same as that claimed in instant invention, therefore, the modified polytetrafluoroethylene of application 16/819,749 will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention, including the endothermic amount ratio R, as well (as to instant claims 1 and 2). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

18. It is further noted that instant claims 5-6 are product-by-process claims. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

19. Therefore, the limitations claimed in instant application are the same as the limitations claimed in the copending application 16/819,749.


  Obviousness Double Patenting Rejection II 
20.     Claims 1-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of a copending application 17/470,469 (published US 2021/0403623). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

21. The application 17/470,469 claims a polymer composition, which comprises a first polymer having units based on a 15compound represented by the following formula (1), and a fluorinated polymer having units based on at least one fluorinated monomer selected from tetrafluoroethylene, chlorotrifluoroethylene and vinylidene fluoride, 

CXY=CR1-L-R2 (1);
wherein X and Y are each independently a hydrogen atom, a halogen atom or a methyl group, R1 is a hydrogen atom, a halogen atom or a C1-3 alkyl group, L is -CO-O-*, -0- CO-* or -0-, provided that * represents the binding position to R2, and R2 is a cyclic alkyl group, a monovalent aromatic hydrocarbon group or a C1-6 linear alkyl group, provided 25that the C1-6 linear alkyl group as R2 may have an etheric oxygen atom in a carbon- carbon bond, and the hydrogen atom in the cyclic alkyl group, the monovalent aromatic hydrocarbon group or the C1-6 linear alkyl group as R2 may be replaced with a halogen atom, wherein the content of the first 30polymer is from 0.001 to 5.00 parts by mass per 100 parts by mass of the fluorinated polymer.

The fluorinated polymer is polymerized in the presence of the first polymer having units of formula (I) (see claim 1 of application 17/470,469).

22.  Since the fluorinated polymer composition of application 17/470,469 is essentially or substantially the same as that claimed in instant invention, therefore, the fluorinated polymer composition of application 17/470,469  will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention, including the endothermic amount ratio R, as well (as to instant claims 1 and 2). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

23. It is further noted that instant claims 5-6 are product-by-process claims. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

24. Therefore, the limitations claimed in instant application are obvious variants of the limitations claimed in the copending application 17/470,469.

25.  Claims 1-9 are directed to an invention not patentably distinct from claims 1-14 of a copending application 17/470,469 (published US 2021/0403623).
Specifically, see the discussion in paragraphs 20-24 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  The copending application 17/470,469, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0072985 is related to a fluoropolymer such as PTFE produced in the absence of fluorosurfactant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764